UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2126



SOKOL DODAJ, a/k/a Artur Koci,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION      SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-151-792)


Submitted:   March 20, 2002                 Decided:   April 19, 2002


Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John William O’Leary, JOHN O’LEARY & ASSOCIATES, Washington, D.C.,
for Petitioner.    Robert D. McCallum, Jr., Assistant Attorney
General, Richard M. Evans, Assistant Director, Carl H. McIntyre,
Jr., Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Sokal Dodaj, a native and citizen of Albania, petitions for

review of an order of the Board of Immigration Appeals (Board)

denying relief from removal.        The Board’s determination that Dodaj

is not eligible for asylum must be upheld unless that determination

is “manifestly contrary to law.”          8 U.S.C.A. § 1252(b)(4)(C) (West

1999).

       We have reviewed the administrative record and find no error

in     the   Board’s   conclusion    that    Dodaj    failed    to   establish

eligibility as a refugee in order to qualify for relief from

removal. 8 U.S.C.A. § 1101(a)(42)(A) (West 1999); M.A. v. INS, 899

F.2d 304, 307 (4th Cir. 1990) (en banc).               In addition, Dodaj’s

claim that gaps in the transcript require remand was not raised

before the Board and has thus been waived. Gandarillas-Zambrana v.

INS, 44 F.3d 1251, 1255 (4th Cir. 1995); Farrokhi v. INS, 900 F.2d

697, 700-01 (4th Cir. 1990).

       We accordingly affirm the Board’s order.              We dispense with

oral    argument   because   the    facts    and     legal   contentions   are

adequately presented in the material before the court and argument

would not aid the decisional process.




                                                                      AFFIRMED




                                      2